Civilian pay; dismissal; fail/are to accept assignment.— Plaintiff, a former employee of the Agency for International Development, who was separated from his position for failure to accept an assignment in the Foreign Service, sues for back pay on the ground that his separation was illegal and improper. This case came before the court on plaintiff’s motion and defendant’s cross-motion for summary judgment, having been submitted to the court on oral argument of counsel and the briefs of the parties. Upon consideration thereof, the court concluded that (1) plaintiff has failed to show any substantial procedural violations in the course of the administrative proceedings; (2) the administrative findings of fact were reasonable and supported by substantial evidence (in-*747eluding the finding that the agency made sufficient efforts to place plaintiff); (3) the administrative determination to remove plaintiff was not arbitrary or capricious; and (4) plaintiff has failed to show that the assignment of which he complains was an abuse of discretion or was made for discriminatory, disciplinary, punitive or other improper reasons. On December 19, 1972, the court, by order, denied plaintiff’s motion, granted defendant’s cross-motion and dismissed the petition.